J. S25031/17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: Z.B., A MINOR                    :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                                        :
APPEAL OF: T.B., FATHER                 :         No. 3755 EDA 2016


               Appeal from the Order Entered October 27, 2016,
                in the Court of Common Pleas of Monroe County
                   Orphans’ Court Division at No. 2016-00028


IN RE: Z.B., A MINOR                    :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                                        :
APPEAL OF: T.B., FATHER                 :         No. 3757 EDA 2016


               Appeal from the Order Entered October 27, 2016,
                in the Court of Common Pleas of Monroe County
                   Orphans’ Court Division at No. 2016-00029


BEFORE: BENDER, P.J.E., RANSOM, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                   FILED JUNE 14, 2017

     T.B. (“Father”) appeals from the orders dated October 26, 2016, and

entered October 27, 2016,1 in the Court of Common Pleas of Monroe County,

granting the petition of the Monroe County Children and Youth Services

(“CYS”) and involuntarily terminating his parental rights to his minor,



1
  While dated October 26, 2016, the orders were not docketed and entered
for purposes of Pa.R.C.P. 236(b) until October 27, 2016. See Frazier v.
City of Philadelphia, 735 A.2d 113, 115 (Pa. 1999) (holding that “an order
is not appealable until it is entered on the docket with the required notation
that appropriate notice has been given”).
J. S25031/17


dependent daughters, Z.B.1, born in July of 2006, and Z.B.2, born in August

of 2005 (collectively, the “Children”), pursuant to the Adoption Act,

23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).2,   3
                                                           After review, we affirm.

      The trial court summarized the relevant procedural and factual history,

in part, as follows:

            4.     Monroe County Children and Youth Services
                   (CYS) received a referral on April 14, 2014 that
                   [Z.B.2] was truant for nineteen (19) days and
                   subsequent referrals for truancy were received
                   for siblings [Z.B.1] and [T.T.14]

            5.     There were also concerns about Mother’s use
                   of alcohol, supervision and housing.

            6.     Mother and children were evicted from at least
                   two (2) shelters due to alcohol use, lack of
                   supervision and non-compliance with rules.

            7.     Maternal Grandmother’s paramour, [O.Y.]
                   (father of [Z.B.2]’s half-brother [Z.T.])[,]
                   allegedly assaulted [Mother] outside of one
                   shelter and the police were called.

            8.     Emergency Protective Custody of all of the
                   children (except [Z.T.], who was not yet born)
                   was granted by the Honorable Jonathan Mark

2
  By the same orders, the trial court involuntarily terminated the parental
rights of the Children’s mother, A.T. (“Mother”). Mother has not appealed,
nor is she a party to the instant appeals.
3
   During the same proceedings, the court additionally dealt with the
termination of parental rights of Mother’s three younger children, Children’s
half-siblings, T.T.1, T.T.2, and Z.T., who are not the subject of the instant
appeals.
4
 Also on April 14, 2014, CYS received a referral that Z.B.1 was truant for
24 days. (Opinion (Z.B.1), 10/27/16 at 2, findings of fact ¶ 4.)



                                     -2-
J. S25031/17


                on May 27, 2014 and continued at the Shelter
                Care hearing held May 30, 2014. The children
                (except [Z.T.]) were found to be dependent
                children by the Honorable David J. Williamson
                by Order dated June 9, 2014.

          9.    Said placement of the children (except [Z.T.])
                was reviewed and continued by further Orders
                of Court dated August 29, 2014, December 15,
                2014, March 18, 2015, July 17, 2015,
                November 2, 2015, January 12, 2016, April 22,
                2016 and July 26, 2016.

          10.   The children’s goal was changed to Adoption
                by said Order of Court dated January 12, 2016.

          11.   CYS referred [Mother] for D&A treatment, but
                she continued to test positive for alcohol and
                did not provide regular urine screens at the
                time of the first review hearing on August 22,
                2014.

          12.   Mother attended a D&A evaluation that month
                and met a need for outpatient treatment.

          13.   Mother has not yet engaged in parenting
                education, has not secured employment and
                has not obtained appropriate housing.

          14.   Mother has been late for visits and at least
                twice she appeared under the influence of
                alcohol.

          15.   Mother has also missed visits.

          16.   Mother has continued to use alcohol and she
                has a drinking problem which she refuses to
                acknowledge.

          17.   On September 8, 2014, CYS was advised that
                Catholic Social Services had located a bed for
                [Mother] at a treatment facility which was
                available that day. [Mother] did not wish to
                enter the facility that day, saying she wanted


                                  -3-
J. S25031/17


                to have a visit with her children before she
                went. [Mother] was then approved for funding
                to attend a seven day detox program.
                [Mother] reported that she was recommended
                for inpatient treatment, but she did not wish to
                attend inpatient.

          18.   Mother has made repeated excuses about
                attending alcohol rehabilitation, and when she
                finally did attend a local inpatient facility,
                Hillside Treatment Facility, she left early and
                against medical advice.

          19.   Mother reported incidents of domestic violence
                by [O.Y.], in early September, 2014 and again
                on October 10, 2014.

          20.   [O.Y.] and Mother both filed a Petition for
                Protection from Abuse against each other.

          21.   Mother also has mental health issues and she
                attended an intake assessment with Catholic
                Social Services and met a need for services
                with weekly D & A counseling, and assignment
                of a case manager.

          22.   Mother made some improvements and after
                she gave birth to a son, [Z.T.], [T.T.2] and
                [T.T.1] were scheduled to return to her care;
                however, Mother provided a urine screen and
                the result came back positive for alcohol on
                June 23, 2015 at .04%, and the children
                returned to foster care at that time, and [Z.T.]
                ended up dependent as well.

          23.   Mother submitted no urine drug screens from
                August 2015 through November 2015; then
                completed thirty (30) days of screens, three
                times per week and was negative throughout
                that time, and visits were moved to the home,
                supervised by an advisor on a weekly basis.

          24.   Mother was then scheduled to enter another
                alcohol   rehabilitation program,     New


                                  -4-
J. S25031/17


                Perspectives, in December 2015, but she failed
                to do so.

          25.   Mother stopped submitting urine drug screens
                in December 2015.

          26.   Mother was incarcerated on April 13, 2016 for
                public drunkenness, and on May 13, 2016,
                Mother had an open container of beer in the
                CYS visit room.

          27.   Mother was then required to complete a
                breathalyzer prior to visits and she has
                registered a high alcohol level several times
                causing visits to be cancelled.

          28.   Mother has not addressed her mental health
                needs, nor obtained stable housing, nor
                remained employed.

          29.   [Mother] was involved in another domestic
                violence incident with [O.Y.] on June 29, 2016
                resulting in criminal charges.       Mother had
                alleged [O.Y.] fired a gun in her direction.

          30.   [Father] attended the initial shelter care
                hearing, but reported he was unable to be a
                resource for his daughters at that time.

          31.   He provided a urine drug screen at that time
                and it was positive for cocaine and morphine.

          32.   [Father] entered Damon House, a residential
                rehabilitation center in Brooklyn, New York,
                early in [Z.B.2’s] dependency and provided
                negative screens to the facility and attended
                counseling and parent education classes.

          33.   [Father] claims he is now clean and sober and
                he resides with his parents.




                                  -5-
J. S25031/17


            34.    [Father] attended only one visit with [Z.B.2]
                   and [Z.B.1] on February 23, 2015.[5]

            35.    [Father] is disabled and receives       S.S.I.
                   [“Supplemental  Security Income”]        from
                   New York State.

            36.    He lives in the basement of his parents’ house
                   that has two (2) rooms and a bathroom.

            37.    [Father] has transportation issues and depends
                   on his parents to drive him.

            38.    [Z.B.2] and [Z.B.1] are placed          in a
                   pre-adoptive placement with their        sister
                   [T.T.1].

Opinion (Z.B.2), 10/27/16 at 2-5.6

      On July 28, 2016, CYS filed petitions to involuntarily terminate

parental rights.   Thereafter, the trial court conducted termination hearings

on September 21, 2016, and October 7, 2016. In support of its petitions,

CYS presented the testimony of CYS caseworkers, Jillian Skolnik and

Jennifer Payne, and CYS case supervisor, Michele Haydt.         Further, CYS

offered CYS Exhibits 1 through 44, which were admitted into evidence on

September 21, 2016.      (Notes of testimony, 9/21/16 at 52, 116.)    Mother




5
  Father testified that he saw the Children on Thanksgiving 2014 in
New Jersey. (Notes of testimony, 10/7/16 at 36-38, 53-54. See also
Father’s Exhibit 1.) He additionally testified to a second visit with the
Children in Pennsylvania (id. at 50), as well as to telephone calls and other
contact, such as sending gifts and money. (Id. at 38-40.)
6
 The opinion for Z.B.1 provides similarly. (See opinion (Z.B.1), 10/27/16 at
2-5.)


                                     -6-
J. S25031/17


and Father additionally testified on their own behalf.7 Father also presented

the testimony of his mother, M.B.

      By orders dated October 26, 2016, and entered October 27, 2016, the

trial court involuntarily terminated Father’s parental rights to the Children.

Accompanying these orders were opinions addressing the rationale for the

termination of parental rights.     (See opinion (Z.B.2), 10/27/16 at 6-13;

opinion (Z.B.1), 10/27/16 at 6-13.)         On November 28, 2016, Father,

through appointed counsel, filed timely notices of appeal, along with concise

statements     of   errors   complained     of   on   appeal   pursuant     to

Pa.R.A.P. 1925(a)(2)(i) and (b), which this court consolidated sua sponte

on January 24, 2017.         The court issued a statement pursuant to

Pa.R.A.P. 1925(a) dated November 29, 2016, and entered November 30,

2016, indicating that it had adequately addressed the issues raised on

appeal in its opinion submitted with its order terminating parental rights.

(See statement pursuant to Pa.R.A.P. 1925(a), 11/10/16.)

      On appeal, Father raises the following issue for our review: “Did the

lower court abuse its discretion and/or commit an error of law in terminating

[F]ather’s parental rights where Father remedied the conditions leading to

the removal of the [C]hildren?” (Father’s brief at 2 (unpaginated).)




7
  Z.T.’s father, O.Y., was also present and testified on his own behalf.
T.T.1’s father, T.P., and T.T.2’s father, W.B., were not present; however,
T.P. was represented by counsel.


                                      -7-
J. S25031/17


      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

             The standard of review in termination of parental
             rights cases requires appellate courts “to accept the
             findings of fact and credibility determinations of the
             trial court if they are supported by the record.”
             In re Adoption of S.P., [] 47 A.3d 817, 826 (Pa.
             2012).     “If the factual findings are supported,
             appellate courts review to determine if the trial court
             made an error of law or abused its discretion.” Id.
             “[A] decision may be reversed for an abuse of
             discretion only upon demonstration of manifest
             unreasonableness, partiality, prejudice, bias, or
             ill-will.” Id. The trial court’s decision, however,
             should not be reversed merely because the record
             would support a different result. Id. at 827. We
             have previously emphasized our deference to trial
             courts that often have first-hand observations of the
             parties spanning multiple hearings.       See In re
             R.J.T., 9 A.3d [1179, 1190 (Pa. 2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).          “The trial court is free to

believe all, part, or none of the evidence presented and is likewise free to

make all credibility determinations and resolve conflicts in the evidence.”

In re M.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted). “[I]f

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result.”       In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis of the grounds for termination followed by the needs and welfare of

the child.


                                      -8-
J. S25031/17


           Our case law has made clear that under
           Section 2511, the court must engage in a bifurcated
           process prior to terminating parental rights. Initially,
           the focus is on the conduct of the parent. The party
           seeking termination must prove by clear and
           convincing evidence that the parent’s conduct
           satisfies the statutory grounds for termination
           delineated in Section 2511(a).     Only if the court
           determines that the parent’s conduct warrants
           termination of his or her parental rights does the
           court engage in the second part of the analysis
           pursuant to Section 2511(b): determination of the
           needs and welfare of the child under the standard of
           best interests of the child. One major aspect of the
           needs and welfare analysis concerns the nature and
           status of the emotional bond between parent and
           child, with close attention paid to the effect on the
           child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).       We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc), quoting

Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998).

     In this case, the trial court terminated Father’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), and (8), as well as (b).8




8
 We disagree with the trial court as to the application of Section 2511(a)(5)
and (8), as the Children were not removed from Father’s care.            See
In re C.S., 761 A.2d at 1200 n.5. See also In re Z.P., 994 A.2d 1108,
1121, 1123 n.3 (Pa.Super. 2010.)


                                    -9-
J. S25031/17


However, Father presents a challenge as to Section 2511(a)(8) only. 9

(Father’s brief at 5 (unpaginated).) Nonetheless, “w[e] . . . may uphold a

decision below if there exists any proper basis for the result reached.” See

Weber v. Lynch, 346 A.2d 363, 366 n.6 (Pa.Super. 1975), affirmed, 375

A.2d 1278 (Pa. 1977), citing Hayes v. Wella Corp., 309 A.2d 817

(Pa.Super. 1973).   Further, we have long held that, in order to affirm a

termination of parental rights, we need only agree with the trial court as to

any one subsection of Section 2511(a), as well as Section 2511(b). In re

B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc).         We, therefore,

analyze the court’s decision to terminate under Sections 2511(a)(2) and (b),

which provide as follows:

           (a)   General rule.--The rights of a parent in
                 regard to a child may be terminated after a
                 petition filed on any of the following grounds:

                 ....

                 (2)    The    repeated   and   continued
                        incapacity,  abuse,   neglect  or
                        refusal of the parent has caused
                        the child to be without essential
                        parental    care,    control   or
                        subsistence necessary for his
                        physical or mental well-being and
                        the conditions and causes of the

9
  Despite additional arguments in his concise statement of errors complained
of on appeal, Father only preserved opposition as to Section 2511(a)(8) in
his brief. See Krebs v. United Refining Co. of Pennsylvania, 893 A.2d
776, 797 (Pa.Super. 2006) (“We will not ordinarily consider any issue if it
has not been set forth in or suggested by an appellate brief’s statement of
questions involved. . . .” ), citing Pa.R.A.P. 2116(a).



                                   - 10 -
J. S25031/17


                         incapacity,  abuse,   neglect      or
                         refusal cannot or will not         be
                         remedied by the parent.

                  ....

            (b)   Other      considerations.--The         court     in
                  terminating the rights of a parent shall give
                  primary consideration to the developmental,
                  physical and emotional needs and welfare of
                  the child. The rights of a parent shall not be
                  terminated     solely     on     the    basis     of
                  environmental factors such as inadequate
                  housing, furnishings, income, clothing and
                  medical care if found to be beyond the control
                  of the parent. With respect to any petition
                  filed pursuant to subsection (a)(1), (6) or (8),
                  the court shall not consider any efforts by the
                  parent to remedy the conditions described
                  therein which are first initiated subsequent to
                  the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

     We first address whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(a)(2).

            In order to terminate parental rights pursuant to
            23 Pa.C.S.A. § 2511(a)(2), the following three
            elements must be met: (1) repeated and continued
            incapacity, abuse, neglect or refusal; (2) such
            incapacity, abuse, neglect or refusal has caused the
            child to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being; and (3) the causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.            To the


                                     - 11 -
J. S25031/17


contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216

(Pa.Super. 2015), quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super.

2002).

      Instantly, in finding sufficient evidence supporting termination of

Father’s parental rights pursuant to Section 2511(a)(2), as well as (a)(1),

(5), and (8), the trial court reasoned:

                  The testimony of [Father]’s parental rights has
            been established as well. [Father] has had only one
            visit with his daughters since they became
            dependent. [Father] has overcome a drug addiction
            during that time and was in a drug rehab facility.
            However, [Father] has not visited after his release
            from rehab. He depends on transportation from his
            parents. He receives minimal income from disability.
            He lives in his parents’ basement. [Father] wants to
            maintain a relationship with his daughters.
            However, he has had minimal contact with them
            most of their lives and only one visit and sporadic
            calls in the last twenty [sic] (28) months. The
            grounds for termination of [Father]’s parental rights
            have been met under the statute by clear and
            convincing evidence.

Opinion (Z.B.2), 10/27/16 at 12; opinion (Z.B.1), 10/27/16 at 12.         We

agree.

      A review of the record supports the trial court’s finding of grounds for

termination under Section 2511(a)(2).         The Children were removed from

Mother’s care and entered placement in May of 2014, a period of

approximately two and one-half years at the time of the hearing.         (See

order of court for protective custody, 5/28/14. See also shelter care order


                                     - 12 -
J. S25031/17


(Z.B.2), 6/2/14; shelter care order (Z.B.1), 6/2/14.) Further, Father did not

successfully complete that which was required of him by CYS. As indicated

by CYS caseworker, Jillian Skolnik, Father was to maintain a “healthy and

sober lifestyle,” stable housing, employment, and income, as well as

visitation. (Notes of testimony, 9/21/16 at 20, 26-27, 41.) Although Father

completed and was successfully discharged from drug and alcohol treatment,

CYS caseworker, Jennifer Payne, indicated a lack of evidence establishing

that Father was maintaining his sobriety. (Id. at 45, 123-114.     See also

CYS Exhibit 5.)   In addition, while Father reported receiving disability and

residing with his parents, there was no proof of stable housing and income.10

(Id. at 123.) Likewise, Father lacked consistent visitation and contact with

the Children, as well as consistent contact with CYS. (Id.) As testified by

Ms. Payne,

             [T]he goals that were assigned to him in his child
             permanency plan have not been completed. We
             haven’t seen any successful completion of the drug
             and alcohol, the housing. . . .

                                            ...

             And then the contact with the agency. He has had
             no visitations. [The Children] have been in foster


10
   While Ms. Payne acknowledged Father’s disability would be considered
income, she noted that evidence as to this income was not provided to her
by Father. (Notes of testimony, 9/21/16 at 125.) Further, as to housing,
Ms. Skolnik believed Father suggested that his parents’ home did not
present enough room for the Children. An investigation of the home was not
pursued as the Children were in kinship placement at the time. (Id. at
45-46.)


                                   - 13 -
J. S25031/17


            care for, I think, 28 months, and we have no
            consistent contact or visitation with them.

Id.

      Hence, the record substantiates the conclusion that Father’s repeated

and continued incapacity, abuse, neglect, or refusal has caused the Children

to be without essential parental control or subsistence necessary for their

physical and mental well-being. See In re Adoption of M.E.P., 825 A.2d

at 1272. Moreover, Father cannot or will not remedy this situation. See id.

We, therefore, conclude that the trial court did not abuse its discretion by

involuntarily terminating Father’s parental rights to the Children pursuant to

Section 2511(a)(2).

      We   next   determine    whether       termination   was   proper   under

Section 2511(b). Our supreme court has stated as follows:

            [I]f the grounds for termination under subsection (a)
            are met, a court “shall give primary consideration to
            the developmental, physical and emotional needs
            and welfare of the child.” 23 Pa.C.S. § 2511(b). The
            emotional needs and welfare of the child have been
            properly interpreted to include “[i]ntangibles such as
            love, comfort, security, and stability.” In re K.M.,
            53 A.3d 781, 791 (Pa.Super. 2012). In In re E.M.,
            620 A.2d [481, 485 (Pa. 1993)], this Court held that
            the determination of the child’s “needs and welfare”
            requires consideration of the emotional bonds
            between the parent and child.           The “utmost
            attention” should be paid to discerning the effect on
            the child of permanently severing the parental bond.
            In re K.M., 53 A.3d at 791. However, as discussed
            below, evaluation of a child’s bonds is not always an
            easy task.




                                    - 14 -
J. S25031/17


In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.”      In re K.Z.S., 946 A.2d 753,

762-763 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,

             While a parent’s emotional bond with his or her child
             is a major aspect of the subsection 2511(b)
             best-interest analysis, it is nonetheless only one of
             many factors to be considered by the court when
             determining what is in the best interest of the child.

                    [I]n addition to a bond examination, the
                    trial court can equally emphasize the
                    safety needs of the child, and should also
                    consider the intangibles, such as the
                    love, comfort, security, and stability the
                    child might have with the foster parent.
                    ...

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015), quoting

In re N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011) (quotation marks and

citations omitted).

        In determining that termination of Father’s parental rights favored the

Children’s needs and welfare, the trial court concluded:



                                      - 15 -
J. S25031/17


                  It is also in the best interests and well-being of
            the minor child under Section 2511(b) to terminate
            parental rights. [Z.B.2], [Z.B.1], and [T.T.1] all live
            in the same pre-adopt [sic] home. All three want to
            be adopted and have a permanent home and family.
            They are bonded to their foster family, and they are
            at an age where they can express fully what they
            want. It is important for the children to have this
            continuity. The factors of Section 2511(b) favor a
            termination of parental rights and adoption.

Opinion (Z.B.2), 10/27/16 at 13; opinion (Z.B.1), 10/27/16 at 13.

      Father,   however,    failed   to   preserve   a   challenge     related    to

Section 2511(b) by failing to raise the issue in the statement of questions

involved section of his brief and by failing to present argument related

thereto in his brief.   As such, we find that Father has waived any claim

regarding Section 2511(b) and the Children’s needs and welfare.                  See

Krebs, 893 A.2d at 797 (stating that a failure to preserve issues by raising

them both in the concise statement of errors complained of on appeal and

statement of questions involved portion of the brief on appeal results in a

waiver of those issues); In re W.H., 25 A.3d 330, 339 n.3 (Pa.Super.

2011), appeal denied, 24 A.3d 364 (Pa. 2011), quoting In re A.C., 991

A.2d 884, 897 (Pa.Super. 2010)) (“[W]here an appellate brief fails to

provide any discussion of a claim with citation to relevant authority or fails

to develop the issue in any other meaningful fashion capable of review, that

claim is waived.”).     See also In re Adoption of R.K.Y., 72 A.3d 669,

679 n.4 (Pa.Super. 2013), appeal denied, 76 A.3d 540 (Pa. 2013)

(declining to address Section 2511(b) where not challenged on appeal).


                                     - 16 -
J. S25031/17


        Nevertheless, in light of the requisite bifurcated analysis, we observe

that had Father preserved this issue, we would have found it lacked merit.

There    was   sufficient   evidence    to   allow   the   trial    court   to   make   a

determination of the Children’s needs and welfare, and as to the existence of

a bond between Father and the Children that, if severed, would not have a

detrimental impact on them.            Father has had minimal visitation and/or

contact with the Children since their placement. (Id. at 123.) The Children

themselves acknowledge the lack of significant contact and/or relationship

with Father. (Notes of testimony, 10/7/16 at 84, 94.) Further, the Children

are placed together in a pre-adoptive foster home with their younger

half-sister.   (Notes of testimony, 9/21/16 at 110-111.)              The Children are

happy in their placement.       (Notes of testimony, 10/7/16 at 82, 89.)                As

described by the current CYS caseworker Ms. Payne, “They are doing very

well. . . .They are very bonded with [foster mother].” (Notes of testimony,

9/21/16 at 112.)      The Children indicate a positive, nurturing relationship

with their foster mother, whom they call “mom,” as well as with her children.

(Notes of testimony, 10/7/16 at 82, 89-90.)                    Moreover, and more

importantly, the Children expressed a desire to be adopted, despite its

implications as to their relationship with Father.                 (Id. at 83-84, 92.)

Specifically, Z.B.1 indicated a desire to be adopted as she now feels safe,

whereas she did not previously. (Id. at 92.)




                                         - 17 -
J. S25031/17


      While Father may profess to love the Children, a parent’s own feelings

of love and affection for a child, alone, will not preclude termination of

parental rights. In re Z.P., 994 A.2d at 1121. As we stated, a child’s life

“simply cannot be put on hold in the hope that [a parent] will summon the

ability to handle the responsibilities of parenting.” Id. at 1125. Rather, “a

parent’s basic constitutional right to the custody and rearing of his child is

converted, upon the failure to fulfill his or her parental duties, to the child’s

right to have proper parenting and fulfillment of his or her potential in a

permanent, healthy, safe environment.” In re B., N.M., 856 A.2d at 856.

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Father’s

parental rights under 23 Pa.C.S.A. § 2511(a)(2) and (b).         We, therefore,

affirm the orders of the trial court.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/14/2017




                                        - 18 -